Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed September 9, 2021 is acknowledged and has been entered.  Claims 1 and 10 have been amended.  Claims 6 and 20 have been cancelled.  Claim 21 has been added.  Claims 11-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Accordingly, claims 1-5, 7-19, and 21 are pending.  Claims 1-5, 7-10, 19, and 21 are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claims 6 and 20 are now moot in light of Applicant's cancellation of the claims.
4.	In light of Applicant’s amendment and arguments, the rejection of claims 1-5, 7, 9, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al. (Design of time-resolved fluorometer based on immunochromatography, Proceedings of SPIE 7157: 71570Y-1-7150Y-7 (February 2009)), is hereby, withdrawn.


Priority
6.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f), 365(a) or (b) or 386(a).  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/EP2017/072290 filed 09/06/2017, is September 14, 2016 which is the filing date of Foreign Application DENMARK PA 2016 00533 from which the benefit of foreign priority is claimed. 

Abstract
7.	The abstract of the disclosure is objected to because it contains marked up text and not submitted as a separate clean copy.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-5, 7, 9, 19, and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (Design of time-resolved fluorometer based on immunochromatography, Proceedings of SPIE 7157: 71570Y-1-7150Y-7 (February 2009)) in view of Connally et al. (US 2008/0265177).
Ren et al. teach a system adapted for time-resolved fluoroimmunoassay detection (Abstract), comprising:
a receptacle 110 with a sample volume adapted for receiving a sample therein (immune chromatographic test strip with membrane) (Section 2.2; Fig. 3);

illumination optics 130 adapted to collect the pulsed excitation light from the LED light source and to deliver the pulsed excitation light to the sample volume in the receptacle (focusing/collimating lens located directly above the test strip) (Fig. 4);
a detection device 140 (PMT) adapted for gated detection of fluorescence radiation at least in a detection spectral range (p. 4, ¶ 1);
detection optics 150 (focusing lens and pinhole directly below the PMT) adapted to collect fluorescence radiation from the receptacle at least in the detection spectral range and deliver the fluorescence radiation to the detection device (Fig. 4); and
an optical filter device 160, 161, 162 (dichroic mirror + filter) configured for separation of excitation light and detection light (residual exciting light is blocked by the dichroic mirror and the filter; the dichroic mirror has the high reflectivity to the exciting light and high transmittance to the fluorescence, and the filter has narrowband high-transmittance to the fluorescence) (p. 4, ¶s 1-2);
wherein the light source 120 is a light emitting diode with a peak intensity emission at wavelength 345 nm (peak wavelength 345 nm) (p. 4, ¶ 3).
The system further comprises a control unit 101 (computer) configured to at least control a timing of a detection cycle (Fig. 4). The computer functions to control the modulation of the exciting light and the acquisition of the signal (p. 4, last ¶); the detection cycle (measuring period) which comprises the excitation pulse emitted by the LED 120 followed by the detection period (measuring time) for the detection of fluorescence radiation by the detection device 140 (Fig. 4);

a pulse duration of the excitation pulse is at least 10 µs (UV LED is modulated at 1 KHz with a duty ratio of 10%, which equates to 100 µs) (p. 4, ¶3).
Ren et al. teach that the pulse duration of the excitation pulse is at least 50 µs and up to 500 µs (UV LED is modulated at 1 KHz with a duty ratio of 10%, which equates to 100 µs) (p. 4, ¶3). The detection delay is between 200 µs and 600 µs (delay time = 400 µs) (Fig. 2). The detection period is between 100 µs and 500 µs (measuring time = 400 µs) (Fig. 2). Ren et al. further teach that the illumination optics is an imaging optics arranged to project an image of the LED on an image plane in the sample volume (UV LED represented by arrows focused onto the image plane or surface of the test strip) (Fig. 4) represented similarly to the image plane formed on the bottom of the receptacle 110 (test cup) in Figure 1 of the specification in Applicant’s disclosure. Ren et al. teach that the detection delay is between 300 µs and 500 µs (delay time = 400 µs) (Fig. 2). 
Ren et al. differ from the instant invention in failing to teach the LED as having a peak intensity emission at a wavelength below 345 nm and further having a peak intensity emission at a wavelength of at least 320 nm. Ren et al. also does not teach the LEDS as having a spectral emission with FWHM between about 10 nm to 20 nm.
Connally et al. disclose a time resolved fluorescence microscopy detection system which comprises a light source adapted to emit pulse excitation light which is specifically a pulsed ultraviolet light emitting diode (UV LED); illumination optics (dichroic mirror, excitation port and emission port); a detection device which is an 
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to incorporate the teaching of Connally on LEDs with corresponding peak intensity emission parameters for application into the time-resolved fluorometry system design of Ren because both Ren and Connally study and teach time-resolved fluorescence detection systems and methods using lanthanide ion labels, and Connally taught that their time-resolved fluorescence system can improve assay sensitivity even with fast twitching speeds to a point where infrequent fluorescence events are detected.   

9.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (Design of time-resolved fluorometer based on immunochromatography, Proceedings of SPIE 7157: 71570Y-1-7150Y-7 (February 2009)) in view of Connally et .
Ren et al. and Connally et al. are discussed supra. Ren et al. and Connally et al. differ from the instant invention in failing to teach that the receptacle is a well of a microplate; and that the image plane coincides with a bottom plane in the receptacle.
Modlin teaches a system adapted for time-resolved fluoroimmunoassay detection (analyzer capable of time-resolved photoluminescence assays) (col. 7, lines 55-56, col. 8, lines 3-9) comprising: a receptacle 110 in the form of a microplate well with a sample volume adapted for receiving a sample therein (col. 11, lines 2-5); a light source 120 (LEDs that may be time-modulated depending on assay mode) adapted to emit pulsed excitation light (col. 9, lines 28-34); illumination optics 130 (excitation confocal optics element with a set of lenses for focusing light into a sensed volume) adapted to collect the pulsed excitation light from the light source for delivery to the sample volume in the receptacle (col. 10, lines 34-40); a detection device 140 adapted for gated detection of fluorescence radiation at least in a detection spectral range (detector: PMT) (col. 12, lines 47-51); detection optics 150 adapted to collect fluorescence radiation from the receptacle at least in the detection spectral range and deliver fluorescence radiation to the detection device (emission pathway to detector: lens, emission aperture, emission polarizer) (col. 11, lines 37-40); and an optical filter device 160, 161, 162 configured for separation of excitation light and detection light (emission interference filter: block stray excitation light from emission path) (col. 12, lines 23-30); wherein the light source is a light emitting diode (LED) that may be time-modulated depending on assay mode (col. 9, lines 28-34). The system further comprises a control unit 101 configured to at least 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microplate well as taught by Modlin for application as receptacle into the time-resolved fluorescence systems taught by Ren as modified by Connally because microplate wells encompass obvious variations of sample volume vessels that are well-known and conventionally used in fluorimetry art.  One of ordinary skill in the art at the time the invention was filed would have had reasonable expectation of success in incorporating a microplate well as taught by Modlin for use as sample receptacle in the systems of Ren and Connally because all of Ren, Connally, and Modlin teach analogous art of performing time-resolved fluorescence assays. 

Response to Arguments
10.	Applicant’s arguments with respect to claims 1-5, 7-10, and 19 have been considered but are moot in light of the new grounds of rejection necessitated by 

Allowable Subject Matter
11.	The prior art of record fails to teach or fairly suggest: 
A system 100 adapted for time-resolved fluoroimmunoassay detection comprising:
a receptacle 110 with a sample volume adapted for receiving a sample therein,
a light source 120 adapted to emit pulsed excitation light;
illumination optics 130 adapted to collect the pulsed excitation light from the LED light source and to deliver the pulsed excitation light to the sample volume in the receptacle;
a detection device 140 adapted to collect fluorescence radiation at least in a detection spectral range;
detection optics 150 adapted to collect fluorescence radiation from the receptacle at least in the detection spectral range and deliver the fluorescence radiation to the detection device; and
an optical filter device 160, 161, 162 configured for a separation of excitation light and detection light;
wherein the light source 120 is a UV light emitting diode with a peak intensity emission at a wavelength below 345 nm;

wherein the detection period is separated from the excitation pulse by a detection delay; 
wherein a pulse duration of the excitation pulse is at least 10 µs; 
wherein the detection delay is between 200 µs and 600 µs; and,
wherein the illumination optics 130 is an imaging optics arranged to project an image of the LED 120 on an image plane 111 in the sample volume formed on the bottom of the receptacle 110.

12.	No claims area allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



February 10, 2022